Citation Nr: 1334976	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  09-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for vertigo.

3.  Entitlement an initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2012, the Board remanded the claims for additional development.  During the pendency of this appeal, by a rating decision in March 2013, the Appeals Management Center (AMC) granted service connection for radiculopathy affecting the right lower extremity and assigned an initial 20 percent disability rating.  The Veteran has not filed an appeal concerning the radiculopathy issue.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with this appeal.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issue of entitlement to service connection for tinnitus, to include as due to the service-connected vertigo, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim for entitlement an initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on her part.



FINDINGS OF FACT

1.  Even considering pain and corresponding functional impairment, the 
Veteran's lumbar spine disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees; there is no evidence of incapacitating episodes having a total duration of at least four weeks; and the Veteran's lumbar spine condition was not productive of neurological manifestations other than right lower extremity radiculopathy.

2.  The Veteran's vertigo is manifested by intermittent episodes of dizziness, spinning sensation, nausea and headaches with balance difficulties, but not staggering.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine have not been met for the entire appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2013).

2.  The criteria for a rating higher than 10 percent for vertigo have not been met for the entire appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in August 2007 and December 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claims were readjudicated in the July 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and available post service treatment records have been obtained.  In addition, she has been provided with appropriate VA examinations in connection with the claims for increased ratings for a lumbar 
spine disability and vertigo.  Moreover, she has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims herein decided, and no further assistance to develop evidence is required.

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records were obtained, VA examinations were conducted, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine

In October 1995, the RO granted service connection for a lumbar spine disability, 
to include low back strain with decreased limitation of motion, and assigned a noncompensable disability rating.  By a rating decision in November 2007, the RO increased the Veteran's lumbar spine disability rating, now characterized as degenerative disease of the lumbar spine, to 20 percent effective April 27, 2007, the date the claim for an increased rating was received.  The Veteran appealed for a higher rating.  In March 2013, the Veteran was granted service connection for radiculopathy affecting the right lower extremity and assigned an initial 20 percent disability rating.  She has not appealed that decision, and the symptomatology associated with such disability is not for consideration in evaluating her lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243.  Diagnostic Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A maximum rating in this case of 40 percent is warranted where there is forward flexion of the thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).  

Any associated objective neurologic abnormalities are evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

Alternatively, intervertebral disc disease can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under that Formula, a rating of 10 percent is warranted where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2013). 

August 2007 x-rays of the lumbar spine showed degenerative disc disease L3-4 and L4-5.  In September 2007, the Veteran complained of low back pain that radiated to the left lower extremity.  A MRI revealed degenerative disc disease at L3-4, L4-5, with diffuse annular bulges narrowing the subarachnoid space, with no evidence of focal herniation or protrusion.  A clinical treatment record contained a diagnosis of sciatic low back pain.  

The Veteran underwent a VA spine examination in September 2007.  The Veteran complained of pain, stiffness and weakness in the lower back.  She described constant pain rated as 7/10 in severity.  The pain was elicited by walking.  She was able to function despite the back pain with the use of over-the-counter medication.  She endorsed incapacitating episodes occurring once a year and lasting for 2 days.  Reportedly, she was prescribed bed rest at the time.  On examination, the Veteran's gait and posture was normal.  She did not require assistive devices for ambulation.  There was no evidence of radiation of pain on movement.  There was no evidence of muscle spasms or tenderness.  Straight leg raising was negative, bilaterally.  There was no ankylosis of the spine.  Flexion was to 70 degrees, extension was to 10 degrees, right lateral flexion was to 30 degrees, left lateral flexion was to 30 degrees, right rotation was to 30 degrees, and left rotation was to 30 degrees, with pain.  Range of motion of the lumbar spine was additionally limited by pain with repetitive movement, by 10 degrees.  It was not limited by fatigue, weakness, lack of endurance or incoordination.  Curvature of the spine was normal.  There was 
no evidence of intervertebral disc syndrome with chronic and permanent root involvement.  Neurological examination of the lower extremities, to include motor function and sensor function, was within normal limits.  Reflexes were 2+, bilaterally.  X-rays were consistent with degenerative disc disease at L3-4 and 
L4-5.  

VA treatment records in 2010 recorded complaints of low back pain and shooting pain down the lower extremity.  She was treated with medication and NSAIDS.  A MRI in May 2012, showed mild central spinal stenosis from L2-L3 through L4-L5 with findings more marked at L4-L5with right intraforaminal disc bulge as well, causing severe narrowing of the right neural foramina and compressing nerve roots both the descending and the exiting.  The Veteran was scheduled for an epidural injection to treat low back and leg pain.  

The Veteran underwent a VA back examination in June 2012.  The examiner noted a history of degenerative joint disease of the lumbar spine and radiculopathy.  She rated the pain as 4/10 on the average, with flare ups in pain rated as 10/10.  Flare-ups occurred every 2 months and lasted a week.  During these episodes she had to take leave from work.  Reportedly, she missed an average of 45 days of work in a year.  The pain radiated to the right lower extremity.  The Veteran did not require assistive devices for ambulation.  Flexion was to 90 degrees, limited to 45 degrees with pain on repetitive use.  Extension was to 20 degrees with pain.  Right and left lateral flexion was to 30 degrees with pain, bilaterally.  Right and left lateral rotation was to 30 degrees, bilaterally, without objective evidence of pain.  There was no additional limitation of motion following repetitive testing.  There was no guarding, muscle spasms, scoliosis, reversed lordosis, abnormal gait, or abnormal kyphosis.  The examiner found no evidence of intervertebral disc syndrome.  The examiner determined that the Veteran's thoracolumbar spine condition was not productive of occupational impairment.   

Neurologically, muscle strength was 5/5 in the lower extremities and deep tendon reflexes were normal with no evidence of muscle atrophy.  Sensory examination was normal.  Straight leg raising was negative, bilaterally.  The examiner determined that the Veteran had radiculopathy of the right leg with involvement 
of L4/L5/S1/S2/S3 nerve roots, manifested by moderate intermittent dull pain.  Right leg radiculopathy was described as moderate in severity.  There was no evidence of numbness, paresthesias, dysesthesias, or numbness.  Radiculopathy of the left lower extremity was not found on examination.  There were no other neurological findings associated with the lumbar spine disability.  

Initially the Board notes that throughout the appeal, there is no objective evidence of incapacitating episodes of at least 4 weeks duration.  On VA examination in September 2007, the Veteran reported incapacitating episodes occurring once a 
year and lasting for 2 days, for which she alleges she was prescribed bed rest.  Thereafter, on VA examination in June 2012 she reported flare ups in low back pain of 10/10, which occurred every 2 months and lasted a week.  During these episodes her symptoms were relieved by bed rest and medication.  Nonetheless, the evidence does not show bed rest prescribed by a physician and treatment by a physician for these flare-ups.  Significantly, the VA examiners in September 2007 and June 2012, found no objective evidence of intervertebral disc syndrome.  As there is no evidence of physician prescribed bed rest having a total duration of at least four weeks during any 12 month period, the Veteran does not satisfy the criteria for an increased rating under Diagnostic Code 5243 for intervertebral disc syndrome.  Therefore, the Board finds that the criteria for a higher rating based on incapacitating episodes have not been met. 
 
As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether she is entitled to a higher rating under the General Rating Formula.  

The ranges of motion of the Veteran's lumbar spine, as shown on VA examination in September 2007 and June 2012, fall at most within the requirements for a 20 percent rating.  In this regard, on VA examination in September 2007 flexion was to 70 degrees.  Range of motion of the lumbar spine was limited by pain with repetitive movement by 10 degrees.  It was not limited fatigue, weakness, lack of endurance or incoordination.  Thereafter on VA examination in June 2012, flexion was to 90 degrees, limited to 45 degrees with pain on repetitive use.  There was no additional limitation of motion following repetitive testing.  As such, limitation of flexion of the lumbar spine to 30 degrees or less is not shown, even considering complaints of pain and functional impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  Thus, a higher rating under the General Rating Formula is not warranted. 

The Board has determined that the Veteran is entitled to no more than a 20 percent disability rating under any of the spinal rating criteria applicable.  Consideration has been given to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45.  Although the Veteran has complained of flare-ups, they are not shown to result in limitation of function of a severity to warrant any higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

To the extent that the Veteran's low back disability has neurological manifestations, as noted above, the Veteran is already in receipt of a separate compensable rating for right sided radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  There are no other neurological findings to support other separate ratings.  In this regard, on VA examination in September 2007, neurological examination of the lower extremities, to include motor function and sensor function, was within normal limits.  Reflexes were 2+, bilaterally.  Similarly, the VA examiner in June 2012, muscle strength was 5/5 in the lower extremities and deep tendon reflexes were normal with no evidence of muscle atrophy.  Sensory examination was normal.  Straight leg raising was negative, bilaterally.  Radiculopathy of the left lower extremity was not found on examination.  There were no complaints or findings pertaining to the left lower extremity.  The Board concludes that the preponderance of the evidence is against a finding of any additional neurological impairment consistent with a separate and distinct neurological disability associated with the Veteran's lumbar spine disability. 

In conclusion, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the lumbar spine disability.  The preponderance of the evidence is also against the assignment of any additional separate neurologic rating.  Therefore, the claim for higher ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vertigo

In October 1995, the RO granted service connection for vertigo and assigned a noncompensable disability rating.  By a rating decision in November 2007, the RO increased the Veteran's disability rating to 10 percent effective April 27, 2006.  The Veteran appealed for a higher rating.   

The Veteran's service-connected vertigo has been rated 10 percent disabling by the RO under the provisions of Diagnostic Code 6204.  38 C.F.R. §§ 4.20, 4.27, 4.87.  

Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  38 C.F.R. § 4.87.  Under Diagnostic Code 6204, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under Diagnostic Code 6204 and that hearing impairment with suppuration is to be separately rated and combined.  

VA treatment records during the period on appeal recorded a diagnosis and treatment for vertigo.  A private treatment record in May 2006, noted complaints 
of vertigo for one day associated with recent air travel and sensitivity to motion sickness.  She endorsed nausea and a headache, but denied vomiting.  Private treatment records reflect a diagnosis and treatment for benign positional vertigo.  

On VA examination in September 2007, the Veteran reported vertigo manifested 
by a spinning sensation, dizziness, lack of balance, nausea and headaches.  
The symptoms occurred once a month and lasted approximately 2 days.  On examination, the ears were within normal limits with no ear disease evident.  There was disturbance of balance, bilaterally.  Immitance test results were within normal limits and there was no evidence of upper respiratory disease, staggering gait or cerebellar gait.  An audiogram did not reveal hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Following an examination of the Veteran, the examiner diagnosed vertigo.  

VA treatment notes show that in May 2008, the Veteran was seen for an episode of severe vertigo of 2 days duration.  She endorsed nausea and dizziness with a spinning sensation.  Labyrinthitis was noted.  

On VA examination in June 2012, the examiner noted a history of peripheral vestibular disorder diagnosed in 1988.  The condition was manifested by vertigo, occurring 1 to 4 times per month and lasting less than an hour.  Treatment consisted of medication.  Examination of the ears was within normal limits.  The examiner noted that examination of the Veteran's gait, Romberg testing, Dix Hallpike testing, and limb coordination testing, were not indicated.  The examiner diagnosed intermittent vertigo, under control with medication "PRN" (as occasion requires).

The medical records in the file indicate that the Veteran's disability has been manifested by complaints of occasional dizziness, spinning sensation, lack of balance, nausea and headaches, which is contemplated by the current 10 percent rating.  The Board finds that a 30 percent evaluation is not warranted for vertigo at any time during the appeal period because while balancing difficulties were noted, dizziness and occasional staggering were not shown.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Indeed, the Veteran's vertiginous symptoms are intermittent.  Moreover, the evidence does not reflect, that the service-connected vertigo has ever been productive of staggering.  Absent such symptoms, a 30 percent evaluation under Diagnostic Code 6204 is denied for the entire appeal period.  

The Board notes that there is no scheduler provision that is better suited to rating the service-connected vertigo than Diagnostic Code 6204.  Diagnostic Code 6205 pertains to Meniere's disease, which involves some symptoms experienced by the Veteran.  The Board need not consider an evaluation under Diagnostic Code 6205, however, because Meniere's disease has not been diagnosed.  38 C.F.R. § 4.87, Diagnostic Code 6205.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  


Other considerations

The Board has considered the statements of the Veteran regarding the severity of the service-connected lumbar spine disability and vertigo.  The Board finds, however, the medical evidence from the examinations during the appeal and medical treatment records to be more probative as to the level of severity than the Veteran's lay assertions.  

As a final matter, the Board has also considered whether the Veteran presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  While on VA examination in June 2012 the Veteran reported missing an average of 45 days of work in a year due to the lumbar spine condition, there is no objective evidence to support her assertions, and the examiner specifically 
found that the Veteran's thoracolumbar spine condition was not productive of occupational impairment.  The Board has considered the various diagnostic codes for evaluating the lumbar spine and vertigo, but finds that her symptomatology is adequately addressed by the evaluations assigned.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations 
are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 



ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

An evaluation in excess of 10 percent for vertigo is denied.


REMAND

Unfortunately, a remand is required in the claim for an initial compensable evaluation for segmented salpingectomy due to ectopic pregnancy, right side. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

By way of background, in May 1989, the Veteran underwent a neosalpingostomy for removal of the right ovary.  In December 1994, the RO granted service connection for pelvic inflammatory disease and assigned a 10 percent disability rating.  By a rating decision in November 2007, the RO granted a separate noncompensable evaluation for segmented salpingectomy due to ectopic 
pregnancy, right side, effective May 16, 1994.  The RO also granted special monthly compensation based on anatomical loss of a creative organ.  The Veteran appealed for a higher rating.  Her main argument concerns infertility and her belief that she should be compensated for that.   

As noted in the previous remand, the Veteran is, in fact, receiving compensation for loss of a creative organ (i.e. ovary removal) in the form of special monthly compensation that was awarded by the November 2007 rating decision.  To receive a compensable rating for segmented salpingectomy (in addition to the special monthly compensation she receives for the loss of a creative organ), the evidence needs to show that both ovaries have been removed.  38 C.F.R. § 4.116, Diagnostic Code 7619.

VA and private treatment records starting in June 2007 noted status post-hysterectomy for fibroids.  A subsequent clinical treatment note reported a history of hysterectomy in 2006, with both ovaries remaining.  However, a private treatment record in June 2011, recorded a history of total hysterectomy.  The report fails to clearly identify whether the Veteran's uterus and both ovaries were or were not removed.  Accordingly, the Veteran's actual current gynecologic status remains unclear from currently available medical evidence and further evidential development is necessary to assess the nature and severity of existing service-connected manifestations.  On remand, the Veteran should be requested to provide any outstanding private medical records or authorize VA to obtain records for gynecological treatment, specifically records pertaining to a total hysterectomy.

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical 
providers (VA and private) from whom she has received gynecological treatment, specifically records pertaining to a total hysterectomy, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, the RO/AMC should request all identified pertinent medical records, to include medical records from Kaiser Permanente ObGyn in Springfield, Maryland, and Bethesda Infertility.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

2.  Obtain, either electronically or physically, all relevant treatment records for treatment received at the VA Medical Center, not already in the claims file.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


